Name: Commission Regulation (EC) No 586/2004 of 29 March 2004 determining the extent to which applications lodged in March 2004 for import licences for certain poultrymeat sector products pursuant to Regulation (EC) No 2497/96 can be accepted
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  Asia and Oceania;  European construction
 Date Published: nan

 Avis juridique important|32004R0586Commission Regulation (EC) No 586/2004 of 29 March 2004 determining the extent to which applications lodged in March 2004 for import licences for certain poultrymeat sector products pursuant to Regulation (EC) No 2497/96 can be accepted Official Journal L 091 , 30/03/2004 P. 0021 - 0022Commission Regulation (EC) No 586/2004of 29 March 2004determining the extent to which applications lodged in March 2004 for import licences for certain poultrymeat sector products pursuant to Regulation (EC) No 2497/96 can be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 2497/96 of 18 December 1996 laying down rules for the application in the poultrymeat sector of the system provided for by the Association Agreement and the Interim Agreement between the European Community and the State of Israel(1), and in particular Article 4(5) thereof,Whereas:The applications for import licences lodged for the period 1 January to 30 April 2004 are greater than the quantities available and must therefore be reduced by a fixed percentage to ensure a fair distribution,HAS ADOPTED THIS REGULATION:Article 11. Applications for import licences for the period 1 January to 30 April 2004 submitted pursuant to Regulation (EC) No 2497/96 shall be met as referred to in Annex I.2. During the first seven days of the period 1 May to 30 June 2004 applications may be lodged pursuant to Regulation (EC) No 2497/96 for import licences for the total quantities as referred to in Annex II.Article 2This Regulation shall enter into force on 30 March 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 March 2004.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 338, 28.12.1996, p. 48. Regulation as last amended by Regulation (EC) No 361/2004 (OJ L 63, 28.2.2004, p. 15).ANNEX I>TABLE>ANNEX II>TABLE>